DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (U.S. 2016/0280091).

Regarding claim 1, Kato teaches a method, comprising: determining, by a charging station, a first amount of energy required by a transport for a full charge (defined in paragraph [0021] wherein the charging station item 52 determines the state of charge of the vehicle batteries item 60 which may reflect an amount of electrical energy stored by the battery and available for discharge as electrical power and specifying a minimum amount of energy to store. Paragraph [0031] teaches wherein an amount of electrical power is selected to exchange between the system 40, which includes charging station item 52, and the battery bank 70, comprised within the vehicles). 
Kato teaches determining, by the charging station, a second amount of energy that the transport will provide back to the charging station at a later time (defined in paragraph [0021] wherein the charging station item 52 determines the state of charge of the vehicle batteries item 60 which may reflect an amount of electrical energy stored by the battery and available for discharge as electrical power. Paragraph [0033] teaches wherein an amount of power to be discharged from the battery bank and delivered to the grid is determined). 
Kato teaches charging, by the charging station, the transport to a charge level equal to a difference between the first amount of energy and the second amount of energy (Kato teaches in paragraph [0019] wherein the electrical systems of the building include one or more charging stations, item 52, thus the charge being provided to the vehicle is charged from a charging station. This charge is then monitored and the difference of charge between two separate charging time is monitored. figure 4 and paragraphs [0030] teach wherein the exchange of power is managed. Paragraphs [0036] – [0037] teaches wherein the first amount of energy, interpreted as the power consumed from the building is measured at a first time and the second amount of energy, interpreted as power consumed from the building, measured at a second time, is determined. The differences between the two values are identified and if the magnitude of the difference is below the threshold, in step 110, the controller 48 signals the charging stations 52 to maintain the exchange of electrical power between the electrical power distribution system 40 and the battery bank 70).

Regarding claim 8, Kato teaches a system, comprising: a processor of a charging station (shown in figure 1 item 48 defined in paragraph [0022] wherein the controller includes a processor). 
Kato teaches a memory on which are stored machine readable instructions that when executed by the processor (defined in paragraph [0022] wherein a processor executes instructions on a computer readable storage device, such as RAM, ROM, a solid state memory device, or a disk drive).
Kato teaches cause the processor to: determine a first amount of energy required by a transport for a full charge (defined in paragraph [0021] wherein the charging station item 52 determines the state of charge of the vehicle batteries item 60 which may reflect an amount of electrical energy stored by the battery and available for discharge as electrical power and specifying a minimum amount of energy to store. Paragraph [0031] teaches wherein an amount of electrical power is selected to exchange between the system 40, which includes charging station item 52, and the battery bank 70, comprised within the vehicles).
Kato teaches determine a second amount of energy that the transport will provide back to the charging station at a later time (defined in paragraph [0021] wherein the charging station item 52 determines the state of charge of the vehicle batteries item 60 which may reflect an amount of electrical energy stored by the battery and available for discharge as electrical power. Paragraph [0033] teaches wherein an amount of power to be discharged from the battery bank and delivered to the grid is determined).
Kato teaches charge the transport to a charge level equal to a difference between the first amount of energy and the second amount of energy (figure 4 and paragraphs [0030] teach wherein the exchange of power is managed. Paragraphs [0036] – [0037] teaches wherein the first amount of energy, interpreted as the power consumed from the building is measured at a first time and the second amount of energy, interpreted as power consumed from the building, measured at a second time, is determined. The differences between the two values are identified and if the magnitude of the difference is below the threshold, in step 110, the controller 48 signals the charging stations 52 to maintain the exchange of electrical power between the electrical power distribution system 40 and the battery bank 70).

Regarding claim 15, Kato teaches a non-transitory computer readable medium comprising instructions, that when read by a processor (shown in figure 1 item 48 defined in paragraph [0022] wherein the controller includes a processor operable to execute instructions on a computer readable storage device, such as RAM, ROM, a solid state memory device, or a disk drive ). 
Kato teaches cause the processor to perform: determining a first amount of energy required by a transport for a full charge (defined in paragraph [0021] wherein the charging station item 52 determines the state of charge of the vehicle batteries item 60 which may reflect an amount of electrical energy stored by the battery and available for discharge as electrical power and specifying a minimum amount of energy to store. Paragraph [0031] teaches wherein an amount of electrical power is selected to exchange between the system 40, which includes charging station item 52, and the battery bank 70, comprised within the vehicles).
Kato teaches determining a second amount of energy that the transport will provide back to the charging station at a later time (defined in paragraph [0021] wherein the charging station item 52 determines the state of charge of the vehicle batteries item 60 which may reflect an amount of electrical energy stored by the battery and available for discharge as electrical power. Paragraph [0033] teaches wherein an amount of power to be discharged from the battery bank and delivered to the grid is determined).
Kato teaches charging the transport to a charge level equal to a difference between the first amount of energy and the second amount of energy (figure 4 and paragraphs [0030] teach wherein the exchange of power is managed. Paragraphs [0036] – [0037] teaches wherein the first amount of energy, interpreted as the power consumed from the building is measured at a first time and the second amount of energy, interpreted as power consumed from the building, measured at a second time, is determined. The differences between the two values are identified and if the magnitude of the difference is below the threshold, in step 110, the controller 48 signals the charging stations 52 to maintain the exchange of electrical power between the electrical power distribution system 40 and the battery bank 70).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 5, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 2016/0280091) in view of Brooks (U.S. 9944194).

Regarding claim 2, Kato teaches the method of claim 1, but does not explicitly teach further comprising charging the transport at the later time to a charge level equal to a difference between the second amount of energy and a third amount of energy calculated based on a proportional share of the second amount of energy to the first amount of energy.
	Brooks teaches charging the transport at the later time to a charge level equal to a difference between the second amount of energy and a third amount of energy calculated based on a proportional share of the second amount of energy to the first amount of energy (defined in column 4 lines 13 – 39 wherein a grid operator develops the desired power profile based on a particular amount of energy required for charging. The power profile indicates that electric vehicles may begin charging at a specific later charging time t and maybe charged based on an amount of energy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Brooks system so that the vehicle maybe charged fully at a specific time. 
The suggestion/motivation for combination can be found in the Brooks reference in column 2 lines 13 - 39 wherein the vehicle is charged at a specific time.

Regarding claim 5, Kato teaches the method of claim 1, but does not explicitly teach further comprising determining a second amount of energy based on machine learning data calculated based on historical data of energy returns by the transport.
	Brooks teaches determining a second amount of energy based on machine learning data calculated based on historical data of energy returns by the transport (defined in column 4 lines 13 – 39 wherein a grid operator develops charging amount based on historical data interpreted as a desired power profile based on a particular amount of energy required for charging. The power profile indicates that electric vehicles may begin charging at a specific later charging time t and maybe charged based on an amount of energy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Brooks system so that the vehicle maybe charged fully at a specific time. 
The suggestion/motivation for combination can be found in the Brooks reference in column 2 lines 13 - 39 wherein the vehicle is charged at a specific time.

Regarding claim 9, Kato teaches the system of claim 8, but does not explicitly teach wherein the instructions further cause the processor to charge the transport at the later time to a charge level equal to a difference between the second amount of energy and a third amount of energy calculated based on a proportional share of the second amount of energy to the first amount of energy.
	Brooks teaches instructions further cause the processor to charge the transport at the later time to a charge level equal to a difference between the second amount of energy and a third amount of energy calculated based on a proportional share of the second amount of energy to the first amount of energy (defined in column 4 lines 13 – 39 wherein a grid operator develops the desired power profile based on a particular amount of energy required for charging. The power profile indicates that electric vehicles may begin charging at a specific later charging time t and maybe charged based on an amount of energy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Brooks system so that the vehicle maybe charged fully at a specific time. 
The suggestion/motivation for combination can be found in the Brooks reference in column 2 lines 13 - 39 wherein the vehicle is charged at a specific time.

Regarding claim 12, Kato teaches the system of claim 8, but does not explicitly teach wherein the instructions further cause the processor to determine a second amount of energy based on machine learning data calculated based on historical data of energy returns by the transport.
	Brooks teaches wherein the instructions further cause the processor to determine a second amount of energy based on machine learning data calculated based on historical data of energy returns by the transport (defined in column 4 lines 13 – 39 wherein a grid operator develops charging amount based on historical data interpreted as a desired power profile based on a particular amount of energy required for charging. The power profile indicates that electric vehicles may begin charging at a specific later charging time t and maybe charged based on an amount of energy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Brooks system so that the vehicle maybe charged fully at a specific time. 
The suggestion/motivation for combination can be found in the Brooks reference in column 2 lines 13 - 39 wherein the vehicle is charged at a specific time.

Regarding claim 16, Kato teaches the non-transitory computer readable medium of claim 15, but does not explicitly teach further comprising instructions, that when read by a processor, cause the processor to charge the transport at the later time to a charge level equal to a difference between the second amount of energy and a third amount of energy calculated based on a proportional share of the second amount of energy to the first amount of energy.
	Brooks teaches further comprising instructions, that when read by a processor, cause the processor to charge the transport at the later time to a charge level equal to a difference between the second amount of energy and a third amount of energy calculated based on a proportional share of the second amount of energy to the first amount of energy (defined in column 4 lines 13 – 39 wherein a grid operator develops the desired power profile based on a particular amount of energy required for charging. The power profile indicates that electric vehicles may begin charging at a specific later charging time t and maybe charged based on an amount of energy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Brooks system so that the vehicle maybe charged fully at a specific time. 
The suggestion/motivation for combination can be found in the Brooks reference in column 2 lines 13 - 39 wherein the vehicle is charged at a specific time.







6.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 2016/0280091) in view of Zhao (U.S. 20180361870).

Regarding claim 3, Kato teaches the method of claim 1, but does not explicitly teach further comprising calculating a saving amount of energy based on a projected round-trip of the transport to the charging station when the transport returns to provide the second amount of energy back.
	Zhao teaches calculating a saving amount of energy based on a projected round-trip of the transport to the charging station when the transport returns to provide the second amount of energy back (defined in paragraphs [0135] – [00137] wherein power is thus saved by not charging the vehicle beyond what is needed for a trip to allow the vehicle to return to the station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Zhao system so that the vehicle maybe charged in a short amount of time based on the distance of travel. 
The suggestion/motivation for combination can be found in the Zhao reference in paragraph [0135] – [0137] wherein charging based off of intended driving distance is taught.

Regarding claim 10, Kato teaches the system of claim 8, but does not explicitly teach wherein the instructions further cause the processor to calculate a saving amount of energy based on a projected round-trip of the transport to the charging station when the transport returns to provide the second amount of energy back.
	Zhao teaches wherein the instructions further cause the processor to calculate a saving amount of energy based on a projected round-trip of the transport to the charging station when the transport returns to provide the second amount of energy back (defined in paragraphs [0135] – [00137] wherein power is thus saved by not charging the vehicle beyond what is needed for a trip to allow the vehicle to return to the station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Zhao system so that the vehicle maybe charged in a short amount of time based on the distance of travel. 
The suggestion/motivation for combination can be found in the Zhao reference in paragraph [0135] – [0137] wherein charging based off of intended driving distance is taught.

Regarding claim 17, Kato teaches the non-transitory computer readable medium of claim 15, but does not explicitly teach wherein further comprising instructions, that when read by a processor, cause the processor to calculate a saving amount of energy based on a projected round-trip of the transport to the charging station when the transport returns to provide the second amount of energy back.
	Zhao teaches wherein further comprising instructions, that when read by a processor, cause the processor to calculate a saving amount of energy based on a projected round-trip of the transport to the charging station when the transport returns to provide the second amount of energy back defined in paragraphs [0135] – [00137] wherein power is thus saved by not charging the vehicle beyond what is needed for a trip to allow the vehicle to return to the station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Zhao system so that the vehicle maybe charged in a short amount of time based on the distance of travel. 
The suggestion/motivation for combination can be found in the Zhao reference in paragraph [0135] – [0137] wherein charging based off of intended driving distance is taught.


3.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 2016/0280091) in view of Zhao (U.S. 20180361870) as applied to claim 3 and in further view of Harty (U.S. 20200276910).

Regarding claim 4, Kato in view of Zhao teaches the method of claim 3, but does not explicitly teach further comprising providing the saving amount of energy along with the charge level to the transport, wherein the saving amount of energy serves as incentive to surrender the second amount of energy.
	Harty teaches providing the saving amount of energy along with the charge level to the transport, wherein the saving amount of energy serves as incentive to surrender the second amount of energy (defined in paragraph [0042] teaches wherein a request to for a vehicle to provide charge to the grid is taught and the owner is incentivized to save an amount of energy by minimizing discharge or save money by providing energy to the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato in view of with the charging system of the Harty so that the vehicle may efficiently provide energy to the grid when needed or when the vehicle is in surplus of energy.
The suggestion/motivation for combination can be found in the Harty reference in paragraph [0042] wherein incentivizing the driver is taught. 

Regarding claim 11, Kato in view of Zhao teaches the system of claim 10, but does not explicitly teach wherein the instructions further cause the processor to provide the saving amount of energy along with the charge level to the transport, wherein the saving amount of energy serves as incentive to surrender the second amount of energy.
	Harty teaches wherein the instructions further cause the processor to provide the saving amount of energy along with the charge level to the transport, wherein the saving amount of energy serves as incentive to surrender the second amount of energy (defined in paragraph [0042] teaches wherein a request to for a vehicle to provide charge to the grid is taught and the owner is incentivized to save an amount of energy by minimizing discharge or save money by providing energy to the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato in view of with the charging system of the Harty so that the vehicle may efficiently provide energy to the grid when needed or when the vehicle is in surplus of energy.
The suggestion/motivation for combination can be found in the Harty reference in paragraph [0042] wherein incentivizing the driver is taught.

Regarding claim 18, Kato in view of Zhao teaches the non-transitory computer readable medium of claim 17, but does not explicitly teach further comprising instructions, that when read by a processor, cause the processor to provide the saving amount of energy along with the charge level to the transport, wherein the saving amount of energy serves as incentive to surrender the second amount of energy.
	Harty teaches further comprising instructions, that when read by a processor, cause the processor to provide the saving amount of energy along with the charge level to the transport, wherein the saving amount of energy serves as incentive to surrender the second amount of energy (defined in paragraph [0042] teaches wherein a request to for a vehicle to provide charge to the grid is taught and the owner is incentivized to save an amount of energy by minimizing discharge or save money by providing energy to the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato in view of with the charging system of the Harty so that the vehicle may efficiently provide energy to the grid when needed or when the vehicle is in surplus of energy.
The suggestion/motivation for combination can be found in the Harty reference in paragraph [0042] wherein incentivizing the driver is taught.
	
4.	Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 2016/0280091) in view of Chakraborty (U.S. 20200262305).

Regarding claim 6, Kato teaches the method of claim 1, but does not explicitly teach further comprising receiving a confirmation for transfer of the second amount of energy from the transport, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and by the charging station.
	Chakraborty teaches receiving a confirmation for transfer of the second amount of energy from the transport, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and by the charging station (defined in paragraph [0089] wherein a centralized or decentralized ledger such as a blockchain may be used to determine when a vehicle should be charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Chakraborty system so that specific vehicles may be charged and provide charge when necessary.  
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0089] wherein the vehicles are charged based on the information transmitted from a ledger such as a blockchain. 

Regarding claim 7, Kato teaches the method of claim 6, but does not explicitly teach further comprising executing a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus.
	Chakraborty teaches executing a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus (defined in paragraph [0089] wherein a centralized or decentralized ledger such as a blockchain may be used to determine when a vehicle should be charged. Paragraph [0142] wherein a smart card is used to record the information that maybe used within the system such as information stored on a ledger such as a blockchain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Chakraborty system so that specific vehicles may be charged and provide charge when necessary.  
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0089] wherein the vehicles are charged based on the information transmitted from a ledger such as a blockchain.

Regarding claim 13, Kato teaches the system of claim 8, but does not explicitly teach wherein the instructions further cause the processor to receive a confirmation for transfer of the second amount of energy from the transport, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and by the charging station.
	Chakraborty teaches wherein the instructions further cause the processor to receive a confirmation for transfer of the second amount of energy from the transport, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and by the charging station (defined in paragraph [0089] wherein a centralized or decentralized ledger such as a blockchain may be used to determine when a vehicle should be charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Chakraborty system so that specific vehicles may be charged and provide charge when necessary.  
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0089] wherein the vehicles are charged based on the information transmitted from a ledger such as a blockchain.

Regarding claim 14, Kato teaches the system of claim 13, but does not explicitly teach wherein the instructions further cause the processor to execute a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus.
	Chakraborty teaches wherein the instructions further cause the processor to execute a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus (defined in paragraph [0089] wherein a centralized or decentralized ledger such as a blockchain may be used to determine when a vehicle should be charged. Paragraph [0142] wherein a smart card is used to record the information that maybe used within the system such as information stored on a ledger such as a blockchain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Chakraborty system so that specific vehicles may be charged and provide charge when necessary.  
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0089] wherein the vehicles are charged based on the information transmitted from a ledger such as a blockchain.



Regarding claim 19, Kato teaches the non-transitory computer readable medium of claim 15, but does not explicitly teach further comprising instructions, that when read by a processor, cause the processor to receive a confirmation for transfer of the second amount of energy from the transport, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and by the charging station.
	Chakraborty teaches that when read by a processor, cause the processor to receive a confirmation for transfer of the second amount of energy from the transport, wherein the confirmation comprises a blockchain consensus between peers represented by the transport and by the charging station (defined in paragraph [0089] wherein a centralized or decentralized ledger such as a blockchain may be used to determine when a vehicle should be charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Chakraborty system so that specific vehicles may be charged and provide charge when necessary.  
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0089] wherein the vehicles are charged based on the information transmitted from a ledger such as a blockchain.

Regarding claim 20, Kato teaches the non-transitory computer readable medium of claim 19, but does not explicitly teach further comprising instructions, that when read by a processor, cause the processor execute a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus.
	Chakraborty teaches further comprising instructions, that when read by a processor, cause the processor execute a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus (defined in paragraph [0089] wherein a centralized or decentralized ledger such as a blockchain may be used to determine when a vehicle should be charged. Paragraph [0142] wherein a smart card is used to record the information that maybe used within the system such as information stored on a ledger such as a blockchain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato with the charging system of the Chakraborty system so that specific vehicles may be charged and provide charge when necessary.  
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0089] wherein the vehicles are charged based on the information transmitted from a ledger such as a blockchain.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Kato reference does not teach or suggest, “charging by the charging station, the transport to a charge level equal to a difference between the first amount of energy and a second amount of energy.” Kato teaches in paragraph [0019] wherein the electrical systems of the building include one or more charging stations, item 52, thus the charge being provided to the vehicle is charged from a charging station. This charge is then monitored and the difference of charge between two separate charging time is monitored.  
Regarding claims 3, 10 and 17, the claims are combined within the teachings of Kato, please see arguments above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/               Primary Examiner, Art Unit 2859